DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-19 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Nagao et al. (US 20140062249 A1) disclosing the stator yoke portion with split portions (where adjacent yoke sections 22 meet, figure 1A) and crimping portions (reference numeral 80U, 80V, see figure 1A); and Hiwaki et al. (US 20040119367 A1) disclose the shell (reference numeral 31) abutting the stator yoke (reference numeral 16) at certain locations (see figure 1), the prior art of record do not sufficiently disclose the combination of features including stator comprising a yoke extending to surround an axis, the yoke having a first yoke portion and a second yoke portion arranged in a circumferential direction about the axis a rotor disposed on an inner side of the stator in a radial direction about the axis; and a shell in which the yoke of the stator is fixed, wherein each of the first yoke portion and the second yoke portion has an outer circumference and an inner circumference, wherein the yoke has a crimping portion projecting from the outer circumference of the second yoke portion, and a split surface provided on the first yoke portion or the second yoke portion at a position different from a position of the crimping portion, wherein a distance from the axis to the outer circumference of the first yoke portion is greater than a distance from the axis to the outer circumference of the second yoke portion, and wherein the outer circumference of the second yoke portion does not abut against the shell as recited in claim 7; and also a stator comprising a yoke extending to surround an axis; a rotor disposed on an inner side of the stator in a radial direction about the axis; and a shell in which the yoke of the stator is fixed, wherein the yoke has an outer circumference and an inner circumference, a crimping portion projecting from the outer circumference, and a split surface provided at a position different from a position of the crimping portion, wherein the shell has an abutting portion that projects toward the outer circumference of the stator and abuts against a portion of the yoke other than the crimping portion as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834